DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. Firstly, Applicant’s Remarks state that Koike does not teach the claims, however provide no particular reasoning as to why Koike does not teach the previous claims nor the new amendments to the claims. The only part that seems like a reason as to why Koike does not teach the claims is “However, there is nothing in Koike what would fairly teach or suggest the elements presently recited in relation to controlling output of a pointing light ray on a basis of whether the pointed position is detected.” The Examiner respectfully disagrees with the above statement because Koike does detect the pointed position of the pointing light ray and is able to control output of a pointing light ray based on the detected position. See p[0012] where an infrared camera 5 detects a pointed position of infrared lights 3 and 4 as areas D1 and D2 (detecting the pointed position of the pointing light ray). See; p[0015] where since multiple infrared light positions are detected on the screen, the timing of the blinking cycle is adjusted (controlling output of a point light ray). See further p[0026]-p[0028] that when the areas D1 and D2 of the detected pointed positions overlap, the infrared lights are time divided (adjusting blinking cycle) so as to discriminate one light source from the other. See; further p[0040]-p[0042] where the intensity of each of the infrared lights can be adjusted based on their detected position so as to make the areas D1 and D2 bright (strong) and the peripheral portion dark (weak). Thus it can be shown that Koike does detect the pointed position of the pointing light ray and is able to control output of a pointing light ray (blinking cycle or intensity change) based on the detected position. The amendments “wherein the pointed position detection unit and the pointing light ray control unit are each implemented via at least one processor” do not add anything significant as it is obvious / inherent that all circuits in the device (including the control unit for the infrared lights and the infrared camera)  need to be implemented / run by a processor (See; Fig. 2 and p[0022]-p[0025] for CPU 30 connected to infrared camera 5 and communicates to the infrared lights through the transmitter 11). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al (JP2017157916) (herein “Koike”).	In regards to claims 1, 19 and 20, Koike teaches an information processing apparatus comprising: a pointed position detection unit configured to detect a pointed position pointed in a space with a pointing light ray from a pointing apparatus (See; Fig. 1 and p[0012] for an infrared camera 5 detecting a pointed position from infrared lights 3 and 4), on a basis of output information indicating an output state of the pointing light ray and sensor data detected in the space; and a pointing light ray control unit configured to control output of the pointing Light ray from the pointing apparatus on a basis of whether the pointed position is detected (See; p[0015] where the timing of the blinking cycle of the infrared light sources may be adjusted according to the light control signals Ls received by the communication units 3c and 4c. Further see p[0019] where additional information may be added by the control unit 10 to be superimposed and displayed. Further see p[0026]-p[0028] where when the areas D1 and D2 of the detected pointed positions overlap, the infrared lights are time divided (adjusting blinking cycle) so as to discriminate one light source from the other, p[0040]-p[0042] where the intensity of each of the infrared lights can be adjusted based on their detected position so as to make the areas D1 and D2 bright (strong) and the peripheral portion dark (weak)); wherein the pointed position detection unit and the pointing light ray control unit are each implemented via at least one processor (See; Fig. 2 and p[0022]-p[0025] for CPU 30 connected to infrared camera 5 and communicates to the infrared lights through the transmitter 11). Claim 19 is a method claim and is rejected for the same reasons above. Claim 20 is a computer-readable recording medium claim and is rejected for the same reasons above. 	In regards to claim 2, Koike teaches wherein the pointing light ray control unit controls a method of outputting the pointing Light ray (See; p[0015] where the timing of the blinking cycle of the infrared light sources may be adjusted according to the light control signals Ls received by the communication units 3c and 4c).
	In regards to claim 3, Koike teaches further comprising: a detection control unit configured to control a detection parameter for use in detecting the pointed position, on a basis of the method of outputting the pointing light ray, wherein the information processing apparatus performs at least one of control of an output parameter indicating the method of outputting the pointing light ray, by the pointing light ray control unit or control of the detection parameter by the detection control unit (See; p[0017]-p[0022] where the infrared camera 5 is configured to start and stop imaging according to the camera control signal Cs and a shooting control unit 33); wherein the detection control unit is implements via at least one processor (See; Fig. 2 and p[0022]-p[0025] for CPU 30 connected to infrared camera 5).

	In regards to claim 4, Koike teaches wherein the output parameter includes at least one of an intensity, a sectional size, a sectional shape, a color, or a temporal pattern of the pointing light ray, and wherein the detection parameter includes at least one of a brightness, a size, a shape, a color, or a temporal pattern of a pointing image as an image formed by the pointing light ray (See; p[0041, p[0045]] and p[0079] for outputting and detecting a unique light emission pattern or intensities where the blinking and shutter are synchronized).

	In regards to claim 5, Koike teaches wherein the pointing light ray control unit controls a plurality of the pointing apparatuses such that the pointing apparatuses output the pointing Light rays by different output methods, respectively (See; p[0079] for controlling a plurality of infrared lights to give a unique light emission pattern).	In regards to claim 7, Koike teaches wherein the sensor data comprises data on a captured image of an interior of the space, and wherein the pointing light ray control unit controls output of the pointing light ray, on a basis of a result of detection on a pointing image comprising an image formed by the pointing light ray, in the image (See; p[0017]-p[0019] for capturing data on the underlying image and forming a composite image with the different additional information from the pointing light ray combined with the image data of the basic information).	In regards to claim 8, Koike teaches wherein the pointing light ray control unit preferentially changes at least one of an intensity, a sectional size, or a sectional shape of the pointing Light ray in a case where a candidate for the pointing image is not detected in the image (See; p[0041] where the intensity of the infrared lights 3 and 4 may be adjusted so as to be bright (strong) for better detection against the peripheral portion (dark)).	In regards to claim 9, Koike teaches wherein the pointing light ray control unit preferentially changes at least one of a color or a temporal pattern of the pointing light ray in a case where a plurality of candidates for the pointing image is detected in the image (See; p[0079] for giving unique light emission patterns when multiple infrared lights are detected). 	In regards to claim 10, Koike teaches wherein the pointing light ray control unit controls output of the pointing light ray on a basis of an environment of the space (See; Fig. 6 and p[0075]- p[0077] where depending on the side of a 3d object the user is illuminating in the environment, different additional information may be displayed). 	In regards to claim 11, Koike teaches wherein the pointing light ray control unit controls at least one of an intensity or a sectional size of the pointing Light ray on a basis of a distance between an irradiated surface irradiated with the pointing light ray and the pointing apparatus (See; p[0063]). 	In regards to claim 12, Koike teaches wherein the pointing light ray control unit controls an intensity of the pointing light ray on a basis of a reflectance of an irradiated surface irradiated with the pointing light ray (See; p[0063] where the reflectance of the object would inherently change how much or how little of the infrared light is detected by the camera and thus intensity would be increased for a less reflective surface).
	In regards to claim 15, Koike teaches wherein the output information contains presence or absence of output of the pointing light ray (See; p[0002] for outputting invisible infrared light). 	In regards to claim 16, Koike teaches wherein the output information further contains a method of outputting the pointing light ray (See; p[0012]-p[0017]).	In regards to claim 17, Koike teaches wherein the pointed position is used in controlling a projection position of a projector capable of changing an image projection position (See; Figs. 5, 6, p[0065] and p[0070] where users may manipulate image positions on screen or in 3D space). 	In regards to claim 18, Koike teaches wherein the pointing light ray control unit generates output control information for use in controlling output of the pointing light ray (See; p[0015] where the timing of the blinking cycle of the infrared light sources may be adjusted according to the light control signals Ls received by the communication units 3c and 4c), wherein the information processing apparatus further comprises: a transmission unit configured to transmit the output control information to the pointing apparatus (See; Fig. 2 transmitter 11 communicating with communication units 3c and 4c); and a reception unit configured to receive the output information from the pointing apparatus (See; Fig. 2 infrared camera 5), and wherein the transmission unit and the reception unit are each implemented via at least one processor(See; Fig. 2 and p[0022]-p[0025] for CPU 30 connected to the transmitter 11 to communicate with reception units 3c and 4c of the infrared lights).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al (JP2017157916) (herein “Koike”) in view of OKABAYASHI et al (2016/0291800) (herein “OKABAYASHI”).	In regards to claim 6, Koike fails to explicitly teach a sensor control unit configured to control a sensor parameter for use in controlling a sensor configured to detect the sensor data, on a basis of the result of detection on the pointed position, wherein the sensor control unit is implemented via at least one processor.	However, OKABAYASHI teaches a sensor control unit configured to control a sensor parameter for use in controlling a sensor configured to detect the sensor data, on a basis of the result of detection on the pointed position (See; Abstract, p[0071]-p[0084] and Fig. 15 for a display control method which detects reflection light off a screen , calculates moving direction of a light spot s208 and may adjust pan angle and tilt angle of virtual cameras s209); wherein the sensor control unit is implemented via at least one processor (See; Fig. 1 and p[0043] where control device 5 contains a CPU). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koike to teach a sensor control unit as in OKABAYASHI so as to further increase possible user interactions with the display, increasing user satisfaction in the device. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al (JP2017157916) (herein “Koike”) in view of MINZUNO et al (2012/0176304) (herein “MINZUNO”).	In regards to claim 13, Koike fails to explicitly teach wherein the pointing light ray control unit controls a color of the pointing light ray on a basis of at least one of a color of illumination in the space or a color of a surface to which the pointed position is pointed. However, MIZUNO teaches wherein the pointing light ray control unit controls a color of the pointing light ray on a basis of at least one of a color of illumination in the space or a color of a surface to which the pointed position is pointed (See; p[0012], p[0051]-p[0052] and p[p0061]  where when the pointing light has the same color as the image projected on the surface , the color will be modified to be brighter on the pointing device so as to be seen by the image pick-up element).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koike to use a visible light such as in MINZUNO as another means of using a light pointing device to control images being projected while using color intensity changes to differentiate said user control over the colored images being displayed. 

	In regards to claim 14, Koike teaches wherein the pointing light ray control unit controls a temporal pattern of the pointing light ray on a basis of a temporal pattern of an image projected onto a surface to which the pointed position is pointed (See; p[0041, p[0045]] and p[0079] for outputting and detecting a unique light emission pattern or intensities where the blinking and shutter are synchronized). Koike fails to explicitly teach wherein the pointing light ray control unit controls a temporal pattern of a color of the pointing light ray on a basis of a temporal pattern of a color of an image projected onto a surface to which the pointed position is pointed. However, MIZUNO teaches wherein the pointing light ray control unit controls a color of the pointing light ray on a basis of at least one of a color of illumination in the space or a color of a surface to which the pointed position is pointed (See; p[0012], p[0051]-p[0052] and p[p0061]  where when the pointing light has the same color as the image projected on the surface , the color will be modified to be brighter on the pointing device so as to be seen by the image pick-up element).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koike to use a visible light such as in MINZUNO as another means of using a light pointing device to control images being projected while using color intensity changes to differentiate said user control over the colored images being displayed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627